Nimkoff v Sharbat (2022 NY Slip Op 02497)





Nimkoff v Sharbat


2022 NY Slip Op 02497


Decided on April 14, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 14, 2022

Before: Acosta, P.J., Kern, González, Shulman, JJ. 


Index No. 161168/14 Appeal No. 15730 Case No. 2020-03460 

[*1]Ronald A. Nimkoff, Practicing Law Under the Name, The Nimkoff Firm, Plaintiff-Respondent-Appellant,
vSolomon Sharbat et al., Defendants-Appellants-Respondents.


Sarfaty & Associates, P.C., Wesley Hills (Jason F. Lowe of counsel), for appellants-respondents.
Ronald A. Nimkoff, Syosset, respondent-appellant pro se.

Appeals from order, Supreme Court, New York County (Robert R. Reed, J.), entered January 13, 2020, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion to amend the summons and complaint to change plaintiff's name from The Nimkoff Firm to Ronald A. Nimkoff, Practicing Law Under the Name, The Nimkoff Firm, and declined to hold that defendants had waived any defense based on lack of standing or capacity to sue, in the interest of judicial economy, deemed appeal from judgment, same court (Shawn T. Kelly, J.), entered October 25, 2021, and so considered, the judgment unanimously affirmed, without costs.
Contrary to defendants' contentions, amendment of the summons and complaint did not constitute an improper substitution of party plaintiff (cf. Neggy Travel Serv. v Sabena Belgian World Airlines, 56 AD2d 537 [1st Dept 1977]; see Westchester Med. Ctr. v Amoroso, 110 AD3d 580, 581 [1st Dept 2013]; see generally CPLR 305[c], 2001, 3025[b]). Defendants failed to demonstrate substantial prejudice caused by amendment (see MK W. St. Co. v Meridien Hotels, 184 AD2d 312, 313 [1st Dept 1992]; accord New York State Thruway Auth. v CBE Contr. Corp., 280 AD2d 390, 390 [1st Dept 2001]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 14, 2022